DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claim 1 in the reply filed on 09/08/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
mass.” 2) the transition wording from the product to the process of making the product is not as clear as it could be., 3) the process step of: “and then the measured quantity of neutral chemicals for modification is then added by spraying” is unclear because the metes and bounds of what the neutral chemical are is confusing as well as how they relate to the before specified chemicals that make up the composition itself, and 4) the process step of: “and after this procedure the resulting homogenized powder is removed from the mixer and packed in natron bags weighing 25 kg or in large bags weighing up to 1000 kg and then it is stored.” is indefinite because it is unclear if the limitation of “or in large bags weighing up to 1000 kg” encompasses bags that weight less than 25 kg, such as 20 kg.

The Examiner will now set forth below, a suggested amendment to independent claim 1, to correct all of the above indefinite issues and some other typographical issues. Note: for the below suggested amendment, the examiner is going to assume that the “the measured quantity of “neutral chemicals for modification”, is directed towards calcium stearate and polysiloxane in light of applicant’s disclosure set forth on page 11, lines 1-9 of applicant’s specification. 

Claim 1 (Currently Amended) Fire extinguishing powder for extinguishing A, B, C, D, F and K classes of fire according to variant 1, is characterized by the fact that the composition of the mixture is according to the following: 22-35 [mass.] mass % 3 - dry hydra-te)] (AL(OH)3 - dry hydrate), 7-13 [mass.] mass % metallurgical alumina, 7-13 [mass.] mass % vermiculite, 12-17 [mass.] mass % zeolite, 3-7 [mass.] mass % sepiolite, 7-13 [mass.]  mass % of calcium carbonate (CaCO3), 7- 13 [mass.] mass 2% potassium [bicar-bonate] bicarbonate (KHCO3;), 7-13 [mass.] mass % talc, 2-4 [mass.] mass % calcium stearate, and 2-4 [mass.] mass % [polysiloxane,] polysiloxane; 
said fire extinguishing powder mixture obtained by [precisely measured components and] precisely measured mass percentages of aluminum (three) hydroxide (AL(OH)3 - dry hydrate), metallurgical alumina, vermiculite, zeolite, sepiolite, calcium carbonate (CaCO3), potassium bicarbonate (KHCO3;) and talc, that are put into [the] a crusher, where they are subjected to [the] a "micronizer” process to obtain the granulation size of up to 50 microns, and after that, the grained mixture is subjected to heat treatment, (i.e. the drying process in standard dryers 6) and then [it] the grained mixture is put into [the] a  preheated (70°C ) mixer 7, and then [the] precisely measured quantity of calcium stearate and polysiloxane neutral chemicals for modification is then added by spraying, and then [it] the grained mixture is stirred for 30 minutes and after this procedure the resulting homogenized powder is removed from the mixer and packed in natron bags weighing 25 kg or in [large] larger bags weighing up to 1000 kg and then [it] the bags [is] are stored.

Claim Free of Any Prior-Art Rejections
Claim 1 is free of any prior-art rejections because there is no prior-art reference, or a combination of any prior-art references that disclose or suggest a fire extinguishing 
	The closest prior-art references is deemed to be the following:
	GB 1,601,017 A (MAGYAR NEPHADSEREG HADITECHNIK; ELZETT MUEVEK) 21 October 1981. 
GB 1,601,017 A relates to flame extinguishing powder compositions, and to a process for the preparation thereof. In one aspect, the invention provides a process for the preparation of a flame extinguishing adduct powder, which comprises forming an adduct of (a) at least one reactive (as defined herein) amino or imino compound containing at least one -NH2 or =NH group with (b) one or more alkali metal carbonates, bicarbonates or hydroxides or a mixture of any of these, on a particulate carrier of high specific surface area by a spray drying operation in the presence of (c) ammonium carbonate and/or bicarbonate.
According to the invention, carrier materials with high specific surface area (e.g. at least 100 cm2/g up to 6,000 cm2/g) and appropriately chosen quality and particle size distribution are added to a solution to be processed by spray-drying, and the reactions between the starting materials take place on the surface of these carriers. 
The reactive amino or imino compound containing at least one -NH2 or =NH group may e.g. be urea, guanidine, dicyanodiamide, thiourea, melamine or semicarbazide.
As carrier material of high surface area e.g. alum earth (aluminium oxides, aluminium oxyhydrates), pearlites, natural and synthetic zeolites, bentonites or asbestos, can be used. Materials of appropriate particle size distribution should be selected. Preferably the mean particle size is below 200 microns, more preferably in the range 10 to 120 microns. 
According to a preferred method of the invention, a saturated aqueous solution is prepared from appropriate mixtures of components (a) and (b) (with molar ratios of 0.7 to 1.2: 1.0 to 2.0) by adding up to 10% by weight of component (c). The total weight of components (a), (b) and (c) may e.g. be 10 to 80% of the weight of the reaction mixture. The carrier material is added to this saturated aqueous solution in amounts of 0.5 to 90% related to the dry material added, and 0.5 to 2%, by weight of a cellulose ether (e.g. methyl cellulose, carboxymethyl cellulose, etc.) is added in order to stabilize the suspension. The resulting 
A fire extinguishing powder mixture, particularly for putting out fires in classes A, B, C, D or E, may e.g. comprise 70 to 97% by weight of an active agent according to the invention and 3 to 30% of an additive, optionally together with another fire extinguishing material.
Other fire extinguishing powder mixtures comprise 5 to 95% of an active agent according to the invention, 5 to 95% of another fire extinguishing material and 0 to 30% of an additive; or 30 to 70% of an active agent according to the invention and 70 to 300 of another fire extinguishing material.
Additives may comprise e.g. water-repellant agents, lubricants, colourants, flowability-increasing agents (anti-caking agents), agents rendering the composition compatible with foams, or surfactants.
The fire extinguishing adduct powder or powder mixture may be packed into a container comprising means for discharging said powder or powder mixture onto a fire.
The invention is illustrated in more detail by the aid of the following nonlimiting Examples. Percentages are by weight. 
Example A In the examples summarized in Table 1 the stated amounts of components (a), (b) and (c) are combined and dissolved in water to form a saturated solution. The stated carrier material is added, and the suspension is stabilized by adding I to of methyl cellulose. The suspension is subjected to spray-drying, and the particle size distribution of the resulting powder is determined. The resulting powder is admixed with appropriate additives, and the fire extinguishing properties and application parameters of the mixture are investigated. In addition to the Examples shown in Table 1, a further experiment is run in which Example 1 is repeated, but neither component (c) nor carrier material is added. The resulting powder is regarded as a reference substance. This material is subjected to fluid-bed treatment in order to increase its active agent content.
For the experiments mixtures with the following compositions were used: active agent 97.5% hydrophobizing agent (potassium stearate or silicone) at 2.0% and mica powder at 0.5% The results of experiments are shown in Table 2.The data indicate that the extinguishing abilities of the powder mixtures tested are nearly identical with that of the 
Example B The experiments described above are repeated with the difference that as component (c) ammonium carbonate is replaced by an equivalent amount of ammonium bicarbonate or by a mixture of 0.25 moles of ammonium carbonate and 0.25 moles of ammonium bicarbonate. The compositions modified in this way, which correspond to Examples 8 and 14, are also investigated by the above tests. The results are equivalent to those given in Table 2.
Example C Examples 7 and 8 (see Table I) are repeated with the difference that as component (b) an equivalent amount of potassium carbonate or sodium hydroxide, or a mixture of 0.5 mole of sodium bicarbonate and 0.7 mole of potassium hydroxide is used. Tests performed on these modified substances show results equivalent to those given in Table 2.
Example D Example 7 is repeated with the difference that component (a) is replaced with an equivalent amount of guanidine, thiourea, semicarbazide, a 1:1 mixture of urea and semicarbazide, or a 2:1 mixture of urea and dicyanodiamide. Tests performed on these modified substances show results equivalent to those given in Table 2.
Flame extinguishing compositions prepared by using the active agents prepared according to the invention may also contain hydrophobizing additives (e.g. potassium stearate, silicone oil, silicone prepared on the surfaces of grains), friction reducing agents (e.g. graphite or mica), and other inert additives which do not react with the components (e.g. talc, tricalcium phosphate, barium sulfate or silica gel).Accordingly, e.g. the following compositions can be prepared: 
Example I Active agent for Example 1 at 92%, Potassium stearate at 2%, Mica at 1.5%, Tricalcium phosphate at 2.5%and Silica gel at 3%. 
Example II Active agent of Example 1 at 87%, Dimethyldichlorosilane at 2%, Graphite at 1% and Barium sulfate at 10%. 
Example III Active agent of Example 2 at 91%, Silicone oil at 2%, Tricalcium phosphate at  3% and Talc at 4%. 
Example IV Active agent of Example 3 at 88%, Silicone oil at 2% and Barium sulfate at 10%. 


As it can be readily seen from the above detailed description of GB 1,601,017 A, this prior-art reference requires the formation of a adduct between (a) at least one reactive (as defined herein) amino or imino compound containing at least one -NH2 or =NH group with (b) one or more alkali metal carbonates, bicarbonates or hydroxides or a mixture of any of these, on a particulate carrier of high specific surface area by a spray drying operation in the presence of (c) ammonium carbonate and/or bicarbonate.
 Applicant’s invention on the other hand does not contain any such adduct. While GB very broadly discloses many of applicant’s claimed components, GB does not in any manner teach or suggest making a dry fire extinguishing powder that comprises all of applicant’s specifically claimed components within applicant’s specifically claimed concentration ranges. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761